The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of the embodiment of figure 4B in the reply filed on 05/17/2022 is acknowledged.  The traversal is on the ground(s) that 
1.	“Zhan does not disclose or mention that the conductive frame sealant and the connection electrode that are located in the non-display region which is at a periphery of the non-display region are electrically connected with each other through a plurality of via holes”. 
2.	“amended claim 15 recites identical or corresponding special technical features as the features recited above of claim 1. Because claims 1 and 15 have unity of invention, claims 1-14 and 15-20 can be searched and examined together as these two groups of claims relate to a single general inventive concept under PCT rule 13.1 and have unity of invention”.

This is not found persuasive because:
1.	Zhan was not cited to teach the feature of the conductive frame sealant and the connection electrode that are located in the non-display region which is at a periphery of the non-display region are electrically connected with each other through a plurality of via holes, as argue by applicants.
Zhan was cited to teach the technical feature of connection electrode 12 and a bridge electrode 11 which is at least partially in at least one via-hole of the plurality of via-holes and is electrically connected with the connection electrode.
2.	Although claim 15 was amended after issuing the restriction requirement, claims 1 and 15 do not have unity of invention, as argue by applicants, and claims 1-14 and 15-20 cannot be searched and examined together.
The requirement is still deemed proper and is therefore made FINAL.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include clear and readable reference sign(s) in at least the elected figure 4B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of “a thin film transistor comprising a gate electrode, a source electrode and a drain electrode”, as recited in claim 11, is unclear as to the structural relationship between said thin film transistor and the claimed display substrate.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (10,109,654 or WO2017/202188) in view Zhang et al. (2014/0335290).Regarding claim 1, Choi et al. teach in figure 3M and related text a display substrate, comprising: 
a base substrate 100; 
a connection electrode 101 (see figure 1B) on the base substrate; 
a conductive sealant 1132 which is at a side, away from the base substrate, of the connection electrode 101 and is electrically connected with the connection electrode (electrically connected to element 1011 which is the end of connection electrode 101) via a plurality of via-holes 121, 122 (see figure 3F) respectively in different layers; and 
a bridge electrode 1171 which is at least partially in at least one via-hole of the plurality of via- holes, and is electrically connected with the connection electrode 101 and the conductive sealant 1132, 
wherein in a direction perpendicular to the base substrate, the plurality of via-holes are at least partially not overlapped with each other; 
the display substrate comprises: 
a display region 001 (see figure 1A) comprising a plurality of pixels 0010 (see figure 5), wherein each of the plurality of pixels comprises a first display electrode, and a second display electrode at a side, away from the base substrate, of the first display electrode (inherently therein); and
 a non-display region 002 at a periphery of the display region, wherein the connection electrode, the conductive sealant and the bridge electrode are in the non-display region.

Choi et al. do not explicitly state using conductive layer 1132 as a conductive sealant.
Zhang et al. teach in related text that a conductive sealant is used as a conductive layer and comprises conductive particles.
Choi et al. and Zhang et al. are analogous art because they are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Choi et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form conductive layer 1132 as a conductive sealant comprising conductive particles, as taught by Zhang et al., in Choi et al.’s device, in order to improve the device characteristics by providing the display panel with good electrical conducting effect and improved display effect.
The combination is motivated by the teaching of Zhang et al. who point out the advantages of using a conductive sealant comprising uniformly distributed conductive particles (see paragraph [0032]).

Regarding claim 2, Choi et al. teach in figure 3M and related text that the plurality of via-holes comprise a first via-hole and a second via-hole, the first via-hole and the second via-hole are at least partially not overlapped with each other in the direction perpendicular to the base substrate; 
the display substrate further comprises: 
a first insulation layer 1110 at the side, away from the base substrate, of the connection electrode, wherein the first via-hole is in the first insulation layer and exposes at least a part of the connection electrode, and the bridge electrode is at least partially in the first via-hole and is electrically connected with the connection electrode through the first via-hole; and 
a second insulation layer 1120 at a side, away from the base substrate, of the bridge electrode, wherein the second via-hole is in the second insulation layer and exposes at least a part of the bridge electrode; and 
the conductive sealant is electrically connected with the bridge electrode through the second via-hole.

Regarding claim 3, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to extend the second display electrode from the display region into the non-display region; and the second display electrode is at a side, away from the base substrate, of the conductive sealant and is electrically connected with the conductive sealant in prior art’s device, in order to provide proper illumination to the device. 

Regarding claim 4, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the second display electrode as a common electrode, and to configure the connection electrode to provide a common voltage signal to the common electrode in prior art’s device, in order to be able to operate the device.

Regarding claims 5-6, Choi et al. teach in figure 3M and related text an auxiliary electrode 1170 which is at least partially in the second via-hole and electrically connects the conductive sealant and the bridge electrode, wherein
the auxiliary electrode comprises a first portion outside the second via-hole, and a second portion in the second via-hole, the first portion and the second portion are structured as an integral structure, and the first portion of the auxiliary electrode is in contact with the conductive sealant; and the second portion of the auxiliary electrode is between the conductive sealant and the bridge electrode, the bridge electrode is spaced apart from the conductive sealant by the second portion of the auxiliary electrode, and the second portion of the auxiliary electrode is in contact with both of the conductive sealant and the bridge electrode.

Regarding claim 8, Choi et al. teach in figure 3M and related text that the auxiliary electrode is in the non-display region.  Choi et al. do not teach that a material of the auxiliary electrode is same as a material of the first display electrode and the auxiliary electrode and the first display electrode are in a same layer. It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form a material of the auxiliary electrode the same as a material of the first display electrode and to form the auxiliary electrode and the first display electrode in a same layer in prior art’s device, in order to simplify the processing steps of making the device.

Regarding claim 9, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the connection electrode comprises a plurality of connection electrode lines intersecting with each other, a shape in a plan view of the connection electrode is a shape of grid; and the display substrate comprises a plurality of the first via-holes, a plurality of the second via-holes and a plurality of the bridge electrodes, and the plurality of the bridge electrodes are spaced apart from each other, in prior art’s device, in order to use the device in practical application which requires pluralities of pixels (see figure 5 which provides for plurality of pixels and grid shape structure).

Regarding claim 11, Choi et al. teach in figure 3M and related text a thin film transistor comprising a gate electrode, a source electrode and a drain electrode.  Choi et al. do not teach that a material of the bridge electrode is same as a material of the source electrode and the drain electrode, and the bridge electrode is in a same layer as the source electrode and the drain electrode; or, wherein a material of the connection electrode is same as a material of the gate electrode, and the connection electrode is in a same layer as the gate electrode.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form a material of the bridge electrode the same as a material of the source electrode and the drain electrode, and the bridge electrode is in a same layer as the source electrode and the drain electrode; or, wherein a material of the connection electrode is same as a material of the gate electrode, and the connection electrode is in a same layer as the gate electrode, in prior art’s device, in order to simplify the processing steps of making the device.

Regarding claim 12, Choi et al. teach in figure 3M and related text an orthographic projection of the first via-hole on the base substrate and an orthographic projection of the second via-hole on the base substrate are completely not overlapped with each other.

Regarding claim 13, in the combined device a material of the conductive sealant comprises conductive particles.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References C-H cited as being related to display devices comprising pluralities of via-holes.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
6/5/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800